Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Marchev, Cai, Qi and Fischbein are regarded as the closest prior art of record.
Marchev teaches a two-coating system. The first coating is a mixed nitride substrate, and the second coating is PTFE. The first layer is to provide strength to the razor blade and adhesion of the fluoropolymer. Marchev does not disclose a single layer using graphene nanoplatelets and an organic material (PTFE). From Cai, the person of ordinary skill in the art would understand that Cai does not teach sintering the coating on the substrate and the properties of the coating are also due to the modified graphene, a first additive, a second additive, and an optional auxiliary. The skilled artisan would understand from Qui that a fluorosilane is needed to prepare a composite coating of graphene nanoplatelets and a fluoropolymer. The fluorosilane improves the dispersion of the fluoropolymer and the graphene and improves the adherence of the graphene to the fluoropolymer surface. From Fischbein, the skilled artisan would understand that the fluoropolymer does not contain graphene nanoplatelets and the fluoropolymer is heated (sintered) above its melting point to form a adhere coating on the razor blade.
Therefore, the person of ordinary skill in the art would not be motivated, based on the cited references, to arrive at the pending claims since (a) in order to prepare a coating with graphene nanoplatelets, as taught in Qi, the graphene nanoplatelets would need to be modified using a fluorosilane to provide adherence of the fluoropolymer to the graphene nanoplatelets; (b) none of the cited prior art teach applying an aqueous dispersion of graphene nanoplatelets and an organic compound to a razor blade and sintering the razor blade not under pressure; and (c) neither Marchev, Cai, Qi, nor Fischbein disclose a single coating including graphene nanoplatelets and an organic compound that improves lubricating properties of the coating and is not bound to the razor blade. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        6/15/22